Citation Nr: 0731715	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-36 809	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION


The veteran had active duty service from November 1956 to 
September 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


ORDER TO VACATE

The Board of Veterans' Appeals may vacate an appellate 
decision at any time upon request of the appellant or his or 
her representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

On July 19, 2007 VA received from the veteran a request for 
an extension to submit new evidence.  His request was not 
associated with the claims folder at the time of the Board 
decision of July 23, 2007.

Accordingly, the July 23, 2007 Board decision addressing the 
issues of service connection for bilateral hearing loss and 
tinnitus is vacated.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



